PER CURIAM.
Because the plaintiff met her burden of showing the essential elements necessary for the issuance of a temporary injunction, namely, “a clear legal right or interest in the subject matter of the suit, the likelihood of irreparable harm because of the unavailability of an adequate remedy at law, and a substantial likelihood of success of the merits,” Oxford Int’l Bank & Trust, Ltd. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 374 So.2d 54, 56 (Fla. 3d DCA 1979), we affirm the trial court’s order.
Affirmed.